Citation Nr: 0702604	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-24 034	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD) prior to September 28, 2004.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from December 1, 2004.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1968 to October 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2002 rating decision of the Newark, New Jersey Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
granted service connection for PTSD and assigned a 10 percent 
rating effective April 25, 1995.  In December 2003, the 
rating was increased to 30 percent, effective April 25, 1995.  
In February 2005, a temporary total (100 percent) rating was 
assigned from September 28, 2004 to December 1, 2004 and a 50 
percent rating was assigned effective December 1, 2004.  A 
Travel Board hearing was held before the undersigned in 
September 2005.  A transcript of the hearing is associated 
with the veteran's claims file.  In December 2005 the case 
was remanded to the RO for further development.  The issues 
have been characterized to reflect that "staged" ratings 
are assigned, and that there is no dispute regarding the 
rating for PTSD during the time a total rating was assigned.  
Notably also, while the veteran's representative has 
submitted (in October and November 2006), without a waiver of 
RO review, additional evidence that the RO has not reviewed, 
such evidence that was not previously of record does not 
pertain to the "stage" prior to September 28, 2004.  
Accordingly, that portion of the appeal may proceed without 
remand to the RO for initial consideration of the additional 
evidence received. 

The matter of entitlement to a rating in excess of 50 percent 
for PTSD from September 28, 2004 is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if any action is required on his 
part.  


FINDINGS OF FACT

Prior to September 28, 2004 the veteran's PTSD was not shown 
to be manifested by more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks; occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty in 
understanding complex commands, impairment of short and long 
term memory, impaired judgment and impaired abstract thinking 
was not shown; and considerable industrial impairment was not 
shown.  


CONCLUSION OF LAW

Prior to September 28, 2004, a rating in excess of 30 percent 
for PTSD was not warranted.  38 U.S.C.A.  §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2006), § 4.132, 
Code 9411, (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As was noted above, the rating decision on appeal granted 
service connection for PTSD and assigned the initial rating 
for such disability.  The veteran's claim seeking service 
connection for PTSD was received a number of years prior to 
enactment of the VCAA.  The purpose of statutory (VCAA) 
notice was fulfilled when service connection was granted, and 
the initial rating was assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A May 2004 statement of 
the case (SOC) properly provided notice regarding the matter 
of an increased initial rating.  Notably, a January 2004 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence he had to substantiate his claim.  The 
rating decision and the May 2004 SOC provided the text of 
applicable regulations and explained what the evidence showed 
and why the applicable ratings were assigned.  The veteran is 
not prejudiced by any technical notice deficiency that may 
have occurred along the way, and it is not alleged otherwise.

Regarding VA's duty to assist, the RO has obtained available 
medical evidence.  The veteran was afforded a VA psychiatric 
evaluation.  He has not identified any additional evidence 
pertinent to the matter of the rating for the "stage" prior 
to September 28, 2004.  VA's assistance obligations in this 
matter are met.  The veteran is not prejudiced by the Board's 
proceeding with appellate review. 

II.  Factual Background

January to March 1995 VA inpatient PTSD substance abuse 
program records showed that the veteran entered the program 
as a voluntary patient.  Mental status examination on 
admission revealed fairly neutral mood and affect with 
spontaneous and goal directed speech.  There was no evidence 
of formal thought disorder and he denied hallucinations, 
suicidal, or homicidal ideations.  He was well oriented with 
fair memory, insight and judgment.  He showed evidence of 
alcohol dependence as well as schizoid, anti-social, 
aggressive/sadistic and passive/aggressive traits.  The 
clinical diagnosis was PTSD, chronic.  The veteran complained 
of recurrent depression, isolation, anger, flashbacks, 
hypervigilance, distrust of people, nightmares and intrusive 
thoughts of Vietnam since 1971.  At his discharge interview, 
he reported that his depression had decreased and his anxiety 
was somewhat milder.  His anger was toned down and his 
flashbacks had decreased; however, his intrusive thoughts had 
increased.  His sleep pattern varied but generally his 
insomnia and nightmares had improved.      

A June 1995 VA mental health progress note shows the veteran 
reported difficulty sleeping and would get a nightmare once 
every one or two months.  He had a sharp temper with a prior 
arrest for aggravated assault and he felt depressed with 
guilt feelings.  On interview he was moderately tense with 
depressed emotional reaction.  He was oriented, and his 
memory was generally intact.  His insight and judgment were 
fair.  

A September 1995 VA psychiatric consultation produced 
diagnoses of PTSD and alcohol abuse.  Mental status 
examination showed that the veteran was cooperative and open 
and his speech was coherent and relevant.  His affect 
appeared mildly blunted and his mood was subdued.  There were 
no signs of thought disorders or paranoid or bizarre 
ideation.  He did have occasional flashbacks, olfactory as 
well as visual.  He would smell diesel oil and have intrusive 
memories.  He was hypervigilant and did not like crowds.  At 
times he got depressed but not to the extent of getting 
suicidal.  He had been nasty and disagreeable at home but 
said he had learned not to get physical.  

VA psychiatric notes from September 1995 to March 1997 show 
that the veteran was receiving ongoing treatment for PTSD.  A 
November 1995 note shows that his mood had improved after 2 
weeks on Prozac.  A December 1995 note shows the veteran 
complained of nightmares and overwhelming anger.  
Intellectually, he knew that he could not physically assault 
his wife; and as long as his treating psychiatrist had known 
him he had not done so.  A September 1996 note shows that the 
veteran was on an even plane while taking 40 mg of Prozac.  
He indicated that he was not afraid like he used to be and if 
he felt down, he would take 60 mg and that would get him out 
of it.  In October 1996, it was noted that the veteran had 
demonstrated improvement over the past year.  His mood was 
greatly improved and he busied himself during the day time 
cooking and doing other things around the house.  He engaged 
in a hobby of rocketry with his son.  He still had occasional 
flashbacks and was avoidant and hypervigilant.  In March 1997 
he had run out of medication and was anxious, irritable and 
not sleeping well.  An April 1997 VA note shows that the 
veteran failed to appear for a VA psychiatric evaluation.    

VA progress notes from May 2000 to July 2004 show ongoing 
treatment for PTSD.  A May 2000 note indicated that the 
veteran had not been seen since January 1999 and had not been 
on any medication for about a year.  His behavior had 
deteriorated and he was jailed for making terrorist threats 
against his wife.  The veteran sought treatment again because 
he wanted to make the relationship work.  He was working 
intermittently in air conditioning and asked for a trial on 
Paxil.  He said that his main problem was irritability along 
with intermittent depression.  He did not drink.  A March 
2002 progress note shows that the veteran's mood was down at 
times, mostly related to PTSD symptoms.  His sleep was fair, 
about 3 to 4 hours per night and his appetite, energy and 
motivation were good.  He had no suicidal or homicidal 
ideation and no intent, plan or weapons.  Mental status 
examination showed that he was oriented x 3, cooperative and 
had good eye contact and no abnormal movements.  His speech 
had a normal rate and tone and he was goal directed with no 
flight of ideas or loose associations.  A June 2002 note 
shows that the veteran was feeling less depressed since 
Zoloft had been prescribed.  He felt about 50 out of 100 
percent, but much better than when he first came in for 
treatment.  His sleep was fair (about 3 to 4 hours) and his 
appetite, energy and motivation were good.  He was oriented x 
3, cooperative, had good eye contact and no abnormal 
movements.  His speech was at a normal rate and tone and 
there were no flight of ideas or loose associations.  He 
denied suicidal or homicidal ideation, auditory or visual 
hallucinations, intent, plan or weapons to harm himself or 
others.  The diagnostic assessments were PTSD, depressive 
disorder NOS, alcohol and cannabis abuse in sustained 
remission.  November 2002, May 2003, September 2003, January 
2004 and July 2004 notes show a similar level of functioning.  
September to November 2004 VA medical records show that on 
September 28, 2004 the veteran was admitted for received 
inpatient treatment for PTSD.  On examination, the diagnostic 
impressions were PTSD, dysthymia and alcohol dependence in 
full remission.  The veteran was noted to have problems with 
his primary support group as he was separated from his spouse 
and children and there was a history of domestic violence.  
He was also noted to have social problems in the form of 
difficulty with interpersonal relationships and occupational 
problems due to PTSD related anger.  In addition, he had 
housing problems as he lived in his vehicle and camped 
outdoors and economic problems due to inadequate finances.  A 
November 2004 discharge summary indicated that the veteran 
was underemployed (he worked odd jobs) as a result of PTSD 
related anger and pain.  His economic problems and family 
discord were noted.

At the September 2005 Travel Board hearing the veteran 
testified that over the past 20 years he separated from his 
wife 5 or 6 times due to escalating symptoms/anger.  The PTSD 
had also affected his relationship with his children because 
he did not get out much as he was afraid of crowds.  Since 
1995 he had worked as a handyman; he had last worked in 2003.  
He did not get along well with his supervisors as he became 
upset when they yelled at him.  His wife testified that when 
he was drinking, she could not even look at him or he might 
start beating her.  The veteran had been arrested in the past 
for beating her.  Since 1995 there was a consistent pattern 
of the veteran arguing with her, then yelling at her and then 
going after her physically without actually striking her.    

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As the claim for increase is an appeal from the initial 
rating assigned, staged ratings must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).   

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

During the course of this appeal, effective November 7, 1996, 
VA issued new regulations for the evaluation of psychiatric 
disabilities.  Where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, 38 U.S.C.A. § 5110(g), prohibits an award based on 
an Act or Administrative Issue prior to the effective date of 
such law or regulation.  Therefore, only the old regulations 
are applicable prior to November 7, 1996; and both the new 
and the old, depending on which are more favorable, apply 
from that date.

The current criteria for rating PTSD provide that a PTSD is 
rated under the General Rating Formula for Mental Disorders.  
A 30 percent rating when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Code 9411(2006).

Code 9411, as in effect prior to November 7, 1996, provided a 
30 percent rating when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment; a 50 percent rating when the ability 
to establish and maintain effective or favorable 
relationships with people was considerably impaired with 
psychoneurotic symptoms resulting in reliability, flexibility 
and efficiency levels so reduced as to result in considerable 
industrial impairment; a 70 percent rating when the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired with 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment of the ability to obtain work or 
retain employment; and a 100 percent evaluation when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community with totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought, behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and demonstrable inability to obtain or 
retain employment. 38 C.F.R. § 4.132 Code 9411 (effective 
prior to November 7, 1996).

The term "definite" has been construed as "distinct, 
unambiguous, and moderately large in degree," and 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994). See also Hood v. 
Brown, 4 Vet. App. 301 (1993).

"Considerable," "severe" and "total" are not defined in the 
VA Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6. Terminology such as 
"considerable," "severe" and "total" used by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The effective date of the granting of service connection for 
PTSD is April 25, 1995, and the determination below addresses 
the matter of the rating assigned from that date until 
September 28, 2004.  

Considering first the pre-November 7, 1996 Code 9411 criteria 
(as those are the only criteria that may be applies prior to 
November 7, 1996, the veteran's level of occupational 
functioning over the entire rating period is best described 
as definite industrial impairment due to difficulty 
establishing or maintaining effective and wholesome 
relationships.  While the veteran was an inpatient from 
January to March 1995 (prior to the grant of service 
connection), notably this was in a PTSD substance abuse 
program, and compensation is not payable for disability due 
to abuse of alcohol or drugs.  Notably, he testified that he 
was able to work as a handyman since 1995, albeit 
sporadically, and did not stop working until 2003.  Given 
that the veteran was able to continually find at least some 
level of work throughout the majority of the rating period, 
and it is not objectively shown that he would not have been 
able to find work prior to September 28, 2004, the Board 
finds that his level of impairment for the entire period is 
best described as "more than moderate but less than rather 
large." O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994). See also 
Hood v. Brown, 4 Vet. App. 301 (1993).  The veteran's 
symptoms were controlled by medication (when he took it).  
Notably, while spousal abuse is mentioned periodically in the 
treatment record, such misconduct is not among the criteria 
for rating PTSD (old or new) outlined above.  It is also 
noteworthy that for substantial periods of time (during the 
pre-September 28, 2004 "stage") the veteran appears to have 
been functioning adequately as he neither appeared for 
psychiatric evaluation (in April 1997), nor took medications 
(1999-2000).  

Considering (from November 7, 1996) the revised Code 9411 
criteria, treatment reports from September 1995 to March 1997 
provide little in the way of objective findings regarding the 
veteran's actual level of functioning.  Notably, he was 
scheduled for psychiatric evaluation in April 1997, but 
failed to report.  While his level of functioning did appear 
to fluctuate somewhat over this time frame, there are no 
objective findings of record sufficient to warrant a rating 
in excess of 30 percent.  There is no documentation of 
symptoms such as thought disorder, speech problems, panic 
attacks, difficulty in understanding complex commands or 
impairment of short or long term memory and no indication 
that the veteran had abnormal routine behavior, self-care or 
conversation due to PTSD.  Consequently, there is no basis on 
which to assign a rating in excess of 30 percent.  Again, 
after March 1997, the record does not contain documentation 
of mental health treatment until May 2000.  A May 2000 
progress note does indicate that the veteran had not had any 
treatment or medication for about a year (and was jailed for 
making terrorist threats against his wife).  While his social 
functioning at this time appears to have deteriorated, it is 
not objectively shown that this deterioration was due to his 
PTSD.  Given that he was apparently jailed (though 
applicability of 38 C.F.R. § 3.665 does not appear to have 
been considered), it appears that his behavior may have 
constituted willful misconduct and would not warrant an 
increase in compensation.  (See 38 U.S.C.A. § 1110).  

A March 2002 progress note shows that the veteran's sleep was 
fair, appetite, energy and motivation were good, there was no 
suicidal or homicidal ideation, he was oriented x 3, had 
normal speech and was goal directed, and a June 2002 note 
shows that he was less depressed, with other findings on 
mental status examination being similar.  This documented 
pattern of functioning continued until July 2004.  Then, 
there is no further documentation in the record of the 
veteran's functioning until September 2004, when he was 
hospitalized (and at which point the temporary total rating 
was assigned).  

Symptoms of PTSD of a degree compatible with a higher, 50 
percent, rating, such as thought disorder, speech problems, 
panic attacks, difficulty in understanding complex commands 
or impairment of short or long term memory due to the 
veteran's PTSD) were not shown prior to September 28, 2004, 
and a rating in excess of 30 percent for PTSD prior to that 
date is not warranted.  

In summary, as the evidence of record shows a level of 
functioning due to PTSD most consistent with a 30 percent 
rating throughout the entire rating period under both the old 
criteria and (from their effective date) the new criteria, 
and does not show symptoms warranting the next higher rating, 
a rating in excess of 30 percent for PTSD is not warranted 
prior to September 28, 2004.   The preponderance of the 
evidence is against this claim and it must be denied.  


ORDER

A rating in excess of 30 percent prior to December 1, 2004 is 
denied.   


REMAND

After complying with the Board's December 2005 Remand 
instructions, the RO denied veteran's the claim in a 
September 27, 2006 supplemental SOC (SSOC), notifying him and 
his representative that he had 60 days in which to respond 
with comment or additional information.  In response, in 
October and November 2006 the veteran's representative 
submitted additional evidence (without a waiver of initial RO 
consideration), pertaining to the "stage" of the rating for 
PTSD beginning December 1, 2004.  The RO has not reviewed 
this evidence (as there is no subsequent SSOC), but simply 
forwarded it on to the Board.  The Board now has not recourse 
but to remand the matter of the rating for PTSD from December 
1, 2004 to the RO for their initial review of the additional 
evidence received .  See Disabled American Veterans et. al. 
v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003). 

Accordingly, the case is REMANDED for the following action:

The RO must review the additional evidence 
received in October and November 2006 in 
its entirety, arrange for any further 
development suggested (specifically 
including updating the treatment records 
associated with the claims file and 
arranging for a current VA psychiatric 
evaluation), and then readjudicate the 
matter of the rating for PTSD from 
December 1, 2004.  If the benefit sought 
is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate SSOC and provide the veteran 
and his representative the opportunity to 
respond.  After passage of the time for 
response (and the RO's review of any 
response), the case should be returned to 
the Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


